Citation Nr: 1510017	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO. 10-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of COPD.
 
2. The Veteran's COPD is not causally or etiologically related to service, to include as due to chemical exposure.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2008 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service personnel records, VA medical records, private treatment records, and the statements of the Veteran.  In April 2009 the RO issued a formal finding of unavailability after efforts to obtain the Veteran's service treatment records had been exhausted.

The Veteran's claim was previously remanded by the Board in October 2013 to obtain outstanding VA treatment records and to schedule a VA examination to ascertain the etiology of the Veteran's COPD.  Review of the claims file reflects that additional VA treatment records were added in October 2013.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, VA examinations were conducted in March and July 2014.  Review of the examination reports reflects that they are adequate for the purpose of adjudicating the Veteran's COPD claim.  Specifically, the examination reports reflect that diagnoses and opinions which are consistent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's October 2013 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131 ; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

In this case, the Veteran has asserted that his COPD was caused by his exposure to jet fuel and asbestos while working as an aircraft mechanic.  A February 2008 VA treatment record reflects that he was diagnosed with COPD at that time, although the Veteran reported a history of COPD in May 2002.  As such, the first element of service connection, evidence of a current disability, is satisfied.
Further, the Veteran's personnel records and DD 214 reflect that he worked as an aircraft mechanic.  The Board finds it likely that he was therefore exposed to jet fuel while servicing these aircraft.  In that regard, the second element of service connection, evidence of an in-service injury, is satisfied.  However, with respect to his claims of exposure to asbestos, the Board finds it less likely than not that exposure occurred.  The record is negative for corroborating evidence indicating that the Veteran may have been exposed to asbestos.  He has not been diagnosed with asbestosis, mesothelioma of the pleura, or mesothelioma of the peritoneum, and X-rays do not show evidence of pleural plaques, pleural effusions, cancer, or fibrosis.  Moreover, the Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to asbestos other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine if he was exposed to asbestos.  As such, the evidence does not support the contention that the Veteran was exposed to asbestos during service.

While the first two elements of service connection have been met, the third element, evidence of a nexus between the current disability and the in-service injury, has not.  The Veteran has not asserted that his COPD began in service and the medical record does not reflect a definitive diagnosis until 2008, approximately 17 years after separation.  Additionally, COPD is not a chronic disease listed under 38 C.F.R. § 3.309 and as such the theory of continuity of symptomatology does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Further, per the Board's October 2013 remand instructions, the Veteran was scheduled for a VA examination in order to ascertain the etiology of his COPD.  In March 2014 the first examination was conducted.  The examination report reflects a diagnosis of COPD.  X-rays taken at that time were normal.  After a review of all of the evidence the examiner opined that it was less likely than not that the Veteran's COPD was incurred in or caused by his military service.  To support her opinion the examiner noted that the Veteran had been a heavy smoker for 42 years, consuming two packs per day during this time.  She also noted that smoking is the most significant risk factor for developing COPD and cited the American Lung Association which estimates 80 to 90 percent of those diagnosed with COPD are chronic smokers.

A second examination was also conducted by a VA pulmonologist in July 2014.  The report reflects the Veteran was examined in June 2014 and contains a diagnosis of mild COPD.  The examiner noted a thorough occupational history along with the Veteran's reported history of chronic smoking, which was reported at three-quarters to one pack a day for over forty years, and as many as one and a half to two packs a day during that period.  A CT scan taken at this time revealed no evidence of acute disease in the chest and minimal granulomatous changes.  The examiner ultimately concluded that the Veteran's cigarette smoking was the most important risk factor in the development of COPD.  He also stated that smoking accounts for 80 to 90 percent of the risk of developing COPD and cited to a journal article titled "Chronic obstructive pulmonary disease surveillance--United States, 1971-2000."  He further went on to state that occupational exposures are associated with increased risk of accelerated loss of lung function but the effect is usually small compared to the effect of smoking.  Lastly, he noted that there is no documentation of symptomatology indicative of significant exposure to any of the agents the Veteran claimed exposure to.  Based on available literature, he concluded that cigarette smoking was the likely etiologic agent of the Veteran's COPD.

The Board finds these two opinions to be highly probative.  Both examiners evaluated the Veteran and reviewed the evidence of record.  They also formulated opinions supported by adequate rationale and provided citations to medical literature.  Further, their opinions are consistent with the other medical and lay evidence of record.  Additionally, there is no competent opinion of record as to whether the Veteran's current respiratory disability is related to his active service, to include his in-service exposure to jet fuel or cleaning products.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Although the Veteran claims that his respiratory disability is related to exposure to these chemicals, the Board concludes in this case that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of a respiratory condition.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the cause of respiratory condition, in relation to chemical exposure, is not a simple question that can be determined based on mere personal observation by a lay person.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board finds that the question of whether the Veteran's exposure to chemicals to include jet fuel caused his current respiratory disability does not lie within the range of common experience or common knowledge, but requires medical experience or knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of his respiratory disability, and therefore his assertions that chemical exposure in service was a relevant causative factor for his current respiratory disability is not competent evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, absent a probative medical nexus, the criteria for service connection are not met in this case.  Davidson, 581 F.3d at 1315-16.  For that reason, service connection for COPD is not warranted.


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


